 1

 2

 3

 4                              IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                       SAN JOSE DIVISION
 7

 8       UNITED STATES OF AMERICA,                       Case No.: CR 18-506-BLF-3
 9                        Plaintiff,                     ORDER APPOINTING COUNSEL
10               v.
11       SIAKI TAVALE,
12                        Defendant.
13

14          Pursuant to 18 U.S.C. § 3005, this Court hereby appoints Mr. Richard Novak as Lead

15   Counsel and Mr. Sean Kennedy as Learned Counsel to represent Siaki Tavale, a defendant in

16   the above-entitled case.

17          If the Attorney General of the United States decides not to authorize the death penalty

18   for the defendant, the Court may revisit the need for Learned Counsel and the amount of the

19   hourly rate paid to Lead Counsel.

20          The appointments shall be effective nunc pro tunc to the date of any work begun by

21   counsel.

22

23
                IT IS SO ORDERED.
24

25
                      May 6, 2021
26                     Dated                           BETH L. FREEMAN
                                                       United States District Judge
27

28


     ORDER APPOINTING COUNSEL
     TAVALE, 18-506 BLF
